United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1048
                                   ___________

Juana Ajiataz-Guico,                   *
                                       *
             Petitioner,               *
                                       * Petition for Review from the
       v.                              * Board of Immigration Appeals.
                                       *
Eric H. Holder, Jr., Attorney General  * [UNPUBLISHED]
of the United States,                  *
                                       *
             Respondent.               *
                                  ___________

                             Submitted: July 5, 2012
                                Filed: July 10, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizen Juana Ajiataz-Guico petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an immigration judge’s denial
of asylum, withholding of removal, and relief under the Convention Against Torture
(CAT). Ajiataz-Guico was denied asylum based on the untimeliness of her
application, and was denied withholding of removal and CAT relief based on the
merits of her requests.

      We first note that this court lacks jurisdiction to review the BIA’s
determinations regarding the untimeliness of Ajiataz-Guico’s asylum application. See
8 U.S.C. § 1158(a)(3). After careful review, we conclude that substantial evidence
supports the BIA’s denials of withholding of removal and CAT relief. See Wijono
v. Gonzales, 439 F.3d 868, 872-74 (8th Cir. 2006). Finally, to the extent Ajiataz-
Guico raises new issues in her petition, we do not consider them. See Chak Yiu Lui
v. Holder, 600 F.3d 980, 984 (8th Cir. 2010).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-